Case: 21-60862     Document: 00516496258         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 4, 2022
                                  No. 21-60862
                                                                           Lyle W. Cayce
                                Summary Calendar
                                                                                Clerk


   Diana Marisela Alvarado-Ferman,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 222 298


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Diana Marisela Alvarado-Ferman, a native and citizen of El Salvador,
   petitions for review of a decision by the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial by the immigration judge (IJ) of her
   application for asylum, withholding of removal (WOR), and protection under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60862     Document: 00516496258           Page: 2   Date Filed: 10/04/2022




                                    No. 21-60862


   the Convention Against Torture (CAT). She filed for such relief on the
   grounds that she faced past and future harm in El Salvador at the hands of
   the MS-13 gang because she witnessed the July 2010 murder of her aunt by
   an MS-13 gang member.
          We generally review only the BIA’s decision; the IJ’s decision is
   reviewed only to the extent that it influenced the BIA’s decision. See Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). While legal questions are
   reviewed de novo, we review findings of fact for substantial evidence. Zhu v.
   Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Under the substantial evidence
   standard, factual findings may not be reversed unless the alien shows that
   “the evidence was so compelling that no reasonable factfinder could
   conclude against it.” Wang v. Holder, 569 F.3d 531, 536-37 (quote at 537) (5th
   Cir. 2009); see 8 U.S.C. § 1252(b)(4)(B) (providing that “administrative
   findings of fact are conclusive unless any reasonable adjudicator would be
   compelled to conclude to the contrary”). We review for substantial evidence
   the factual conclusions that an alien is not eligible for asylum, WOR, or CAT
   protection. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          Under 8 U.S.C. § 1158(b)(1)(A), asylum may be granted to a refugee,
   which is defined as “an alien who is unable or unwilling to return to [her]
   home country because of persecution or a well-founded fear of persecution
   on account of race, religion, nationality, membership in a [PSG], or political
   opinion.” Zhang, 432 F.3d at 344 (internal quotation marks and citation
   omitted); see 8 U.S.C. § 1101(a)(42)(A). To the extent that the proposed
   PSGs were based on Alvarado-Ferman’s membership in her murdered
   aunt’s family, the BIA affirmed the IJ’s finding that there was no nexus
   between the alleged harm and the proposed PSGs. Alvarado-Ferman has not
   shown compelling evidence that her familial relationship to her aunt was at
   least one central reason for her alleged past and feared future persecution,
   rather than simply a tangential or subordinate reason. See Gonzalez-Veliz v.



                                         2
Case: 21-60862      Document: 00516496258          Page: 3    Date Filed: 10/04/2022




                                    No. 21-60862


   Barr, 938 F.3d 219, 224 (5th Cir. 2019); Wang, 569 F.3d at 536-37.
   Accordingly, she has failed to establish that no reasonable factfinder could
   have determined that the requisite nexus was absent. See Gonzalez-Veliz, 938
   F.3d at 224-25; Wang, 569 F.3d at 537.
          To the extent that the proposed PSGs were based on Alvarado-
   Ferman’s witnessing of her aunt’s murder, the BIA affirmed the IJ’s
   conclusion that the groups are not cognizable because they lack the necessary
   particularity and social distinction. See Martinez Manzanares v. Barr, 925
   F.3d 222, 226 (5th Cir. 2019). Because the record indicates that Alvarado-
   Ferman would be the sole member of the proposed groups, she has failed to
   offer compelling evidence that no reasonable factfinder could determine that
   the proposed PSGs relating to her witnessing of her aunt’s murder were not
   socially distinct. See id. at 226-27; Wang, 569 F.3d at 536-37.
          Under the provisions for WOR, 8 U.S.C. § 1231(b)(3)(A), an alien
   may not be removed to a country if her “life or freedom would be threatened
   in that country because of the alien’s race, religion, nationality, membership
   in a [PSG], or political opinion.” Because the standard for obtaining WOR
   is even higher than the standard for asylum, Alvarado-Ferman’s failure to
   establish asylum eligibility also forecloses her eligibility for WOR. See Efe v.
   Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
          Finally, to obtain relief under the CAT, an alien must show a
   likelihood that she would be tortured by or with the consent or acquiescence
   of a government official in his home country. Zhang, 432 F.3d at 344-45.
   Alvarado-Ferman has not shown that she presented such compelling
   evidence that no reasonable factfinder could have found her ineligible for
   CAT protection. See Wang, 569 F.3d at 536-37.
          In light of the foregoing, the petition for review is DENIED.




                                          3